NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      APR 26 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JUNLI WEI,                                       No. 13-74018

              Petitioner,                         Agency No. A201-013-020

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:       FARRIS, TALLMAN, and BYBEE, Circuit Judges.

   Junli Wei, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

   Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Wei’s asylum application that he and his wife

attempted to avoid family planning officials by getting a divorce, and on

inconsistencies between Wei’s testimony and documentary evidence as to the

divorce. See Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010) (adverse

credibility determination was supported where petitioners failed to include in

application facts that were crucial to establishing that they were persecuted for

their political opinion); see also Shrestha, 590 F.3d at 1046-47 (“Although

inconsistencies no longer need to go to the heart of the petitioner’s claim, when an

inconsistency is at the heart of the claim it doubtless is of great weight.”). Wei’s

explanations do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, his asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

   Substantial evidence also supports the agency’s denial of Wei’s CAT claim

                                          2                                   13-74018
because it was based on the same testimony found not credible, and the record does

not otherwise compel the conclusion that it is more likely than not Wei would be

tortured by or with the consent or acquiescence of the government if returned to

China. See id. at 1156-57.

   Finally, Wei has waived his ineffective assistance of counsel claim by failing to

argue it in his brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues raised in a brief that are not supported by argument are deemed

abandoned).

   PETITION FOR REVIEW DENIED.




                                         3                                   13-74018